DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 29 November 2021, in the matter of Application N° 16/724,400.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 1, 4, 13, 14, and 17 have been amended.  Each of the amended claims has removed recitations of calcium-based antacids.  In the case of claims 1 and 14, the antacid component of the claimed compositions has been narrowed by adding each of the previously recited species absent the calcium-based compounds.
No new matter has been added.
Thus, claims 1-20 continue to represent all claims currently under consideration.

Information Disclosure Statement
Seven (7) new Information Disclosure Statements (IDS) filed 29 August 2021, 13 September 2021, 2 November 2021, 7 November 2021, 19 December 2021, 13 January 2022, and 2 February 2022 are acknowledged and have been considered.




Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ aforementioned amendments are adequate to require reconsideration of the obviousness rejection of record.  The rejection of record is withdrawn in favor of the newly presented rejection necessitated by the filed amendments.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranklove et al. (US Pre-Grant Publication Nº 2007/0155664 A1) in view of Chemistry 104: Analysis of Commercial Antacid Tablets (herein, referred to as “Chem 104”; originally published online on 8 August 2001).
The limitations of the instantly amended invention are discussed above.
Ranklove discloses an oral pharmaceutical composition comprising parathyroid hormone (“PTH”) and a calcium containing compound (see e.g., Abstract; claims 1 and 11).  Claim 13 discloses that the calcium-containing compound can be in such forms as calcium carbonate, calcium citrate, or calcium gluconate.  As to the amount of calcium-containing compound used within the practiced oral dosage forms (e.g., tablets), the reference discloses in ¶[0065] that formulated amounts will range from about 100 mg to about 1,000 mg, at its broadest, and from about 200 mg to about 500 mg at its most preferred.  Notably, ¶[0066] discloses that these amounts may be modified to up to about 1,200 mg daily (e.g., for lactating women).
The Examiner notes that the amounts required by the amendment to claim 1 must be present in an amount of at least 0.002 molar equivalents of the base (i.e., the amount required to neutralize 0.002 moles of HCl in aqueous solution).  The “mg” equivalent of each of the disclosed calcium-containing compounds required to meet this limitation is: 200.2 mg calcium carbonate, about 997 mg of calcium citrate, and about 861 mg of calcium gluconate.
The Examiner respectfully submits that the reference teaches and suggests using amounts of a calcium-containing component that meet the recited molar equivalent limitation.

¶[0052].  The Examiner thus submits that the reference teaches and suggests the presence of an “antacid” component within the practiced composition.
Where the reference is presently considered to be deficient is with respect to Applicants’ amended limitations.  Gone from Applicants’ recited definition of “antacid” are: calcium carbonate, calcium gluconate, and calcium citrate.  Compounds that remain are, for instance recited in claim 4 as comprising: sodium carbonate, sodium bicarbonate, potassium bicarbonate, magnesium carbonate, magnesium oxide, magnesium hydroxide, and aluminum hydroxide.
The Examiner notes that ¶[0250]-¶[0252] disclose that the practiced compositions will comprise suitable pharmaceutically acceptable excipients and that are selected from such categories as fillers, diluents, binders, and sweeteners.  Representative species of the aforementioned excipients include: calcium carbonate, calcium bicarbonate, magnesium carbonate, magnesium oxide, and sodium carbonate, and mixtures thereof.
Given the above disclosure recognizing calcium carbonate as possessing antacid functionality, the Examiner respectfully submits that the compound again retains this functionality despite being generically categorized as an excipient.  The Examiner additionally submits that other of the disclosed excipients would have been recognized as being functionally equivalent antacid alternatives to calcium carbonate and recognized as such well in advance of the effective filing of the instant application.
Evidence supporting this position is definitively disclosed within the Chem 104 reference.  Briefly, “Chem 104” discloses a chemistry lab procedure that appears to be associated with an entry-level chemistry course (i.e., high school or college).  The practiced method 
Of critical importance to the instructional lab procedure is that students gain basic knowledge of those compounds that are well-known as possessing antacid activity, how they react stoichiometrically with respect to the stomach acid (aka hydrochloric acid) and importantly, how to calculate and determine the amount required to neutralize stomach acid (i.e., via titration).
The Chem 104 reference is considered to empirically supplement the teachings of Ranklove in the latter’s disclosure of an antacid compound within the practiced oral composition.  As mentioned above, calcium carbonate is disclosed as a calcium salt and is expressly taught as possessing antacid (aka acid-neutralizing) activity.  The reference states in ¶[0052]: “calcium carbonate is used as an acid-neutralizing agent in antacid tablets.”
The Examiner acknowledges Applicants’ argument that the compound is not expressly taught as providing such an effect in the practiced composition.  However, the ability for calcium carbonate, or any of its known functional equivalents to provide an antacid effect upon oral consumption is inseparable from the compound itself.  Applicants are directed to MPEP §2112.01(II).
Furthermore, the Chem 104 reference provides additional teaching regarding some of the other excipients disclosed by Ranklove, defining them clearly as also possessing antacid or acid-neutralizing activity.  Given the earlier teaching and inclusion of calcium carbonate by Ranklove, calcium carbonate’s disclosure as a general excipient, and that it may be used in combination prima facie obvious absent a clear showing of evidence to the contrary.

Disclosure of the administration of PTH is considered to teach and suggest the instantly recited therapeutic active agent.  The reference is noted as defining teriparatide as being the “N-terminal fragment of recombinant PTH.”  See ¶[0168] (pg. 12).  This is alternatively defined as being the first 34 amino acid bases of PTH or “PTH 1-34”.  See ¶[0168] and ¶[0022].
Claim 16 of the reference teaches that the practiced oral composition will further comprise an absorption enhancer.  The reference additional teachings and definitions as to those compounds that may be used in this capacity.  Notably, ¶[0255] teaches that absorption of peptides and proteins in the GI tract is usually low due to a variety of reasons (i.e., size, GI tract stability, etc.).  It is taught that absorption can be improved by using enzyme inhibitors and that in general, low molecular weight absorption enhancers disrupt the mucosal layer of the gut tissue.  Because of this, there is an expected risk that enhancement in absorption of peptides and proteins can be accompanied by toxic effects of such enhancers.  Subsequently, ¶[0281] teaches that a new family of low molecular weight carriers derived from N-acetyl amino acids has been developed for use in the practiced compositions.  They are thought to increase selectivity of mucosal uptake by inducing conformational changes in the peptide molecules.  This class of absorption enhancers has a certain specificity for peptides and proteins and polyaminoglycans and is practically devoid of toxic activity toward intestinal epithelial cells.  Paragraph [0282] discloses Sodium N-[8-(2-hydroxybenzoyl)amino]-caprylate (aka SNAC) as a preferred N-acetylated amino acid.

Furthermore, clear motivation to produce a dosage form containing a combination of the three components: SNAC, PTH, and calcium-containing compound (e.g., calcium carbonate), is also provided by Ranklove.
Regarding the combination of PTH and calcium-containing compound, ¶[0015], discloses the two as being preferably formulated together so as to beneficially maximize the absorption of PTH.  The calcium-containing compound is designed to release first followed by the delayed release of PTH in the small intestine.  The achieved effect of this release order allows the calcium-containing compound to lower the body’s plasma level of endogenous PTH, which then signals the body to absorb as much PTH as it can from wherever it can.
Combination of all three components together thus provides the skilled artisan with the very reasonable expectation that absorption of PTH will be further enhanced through its co-formulation with SNAC.  As disclosed above, SNAC is a class of low molecular weight absorption enhancer that provides absorption in the near absence of toxic side effects.
The foregoing formulation is one that also would present the ordinarily skilled artisan with a reasonable expectation of improved bioavailability of PTH.  See ¶[0253].  Instant claim 7 offers no additional compositional or structural limitations distinguishing it from the composition prima facie obvious, also teach the limitations of claim 7.
Furthermore, the recited comparative bioavailability property is taught and suggested in view of the foregoing teachings specifically because of the calcium-containing compound’s expressly disclosed ability to improve the absorption of PTH.  The Examiner concedes that the “at least 10% higher” limitation of the property is not expressly disclosed by Ranklove.  However, the claimed composition is taught and suggested, and thus, a person of ordinary skill in the art would reasonably expect this property to be met as well.  See MPEP §2112.01(II).
The limitations recited in claim 8, directed to the composition of claim 1 being in the form of an homogeneous mixture are taught and suggested.  Paragraph [0140] teaches that the calcium can be provided as a separate composition or as pellets/granules or as powder mixed with other inactive ingredients and the PTH-containing pellets.
The limitations of claims 2 and 3 are taught and suggested by the reference as well.  Claim 17, for instance teaches that the composition will also contain a PTH-stabilizing agent.  PTH-stabilization agents are taught in ¶[0092] as being embodied by inhibitors that inhibit degradation of the PTH in the small intestine.  Paragraphs [0037] and [0038] disclose that one such strategy for protecting the target protein and increasing its chances of absorption is to pair it with an enzyme inhibitor.  Among those enzyme inhibitors that may be used in the practiced tablet dosage forms is the protease inhibitor: soybean trypsin.  See ¶[0260].
Thus, the reference is considered to teach the limitations recited in claims 1-11.
The recited methods of claims 12 and 13 are also considered to be met.  Notably they recite treating an unnamed condition (i.e., any condition that may be treated with the aforementioned dosage form) by simply administering said dosage form orally.  The Examiner Paragraph [0065], discussed above expressly discloses this limitation.
Instant claims 14-16 present additional compositional structural limitations.  Specifically, claim 14 recites the presence of all four components in the form of an oral dosage that comprises a core and a separate, external layer over said core.  Sequestered within the core are both the therapeutically active agent (e.g., teriparatide) and SNAC (i.e., absorption enhancer).  Meanwhile, the external layer comprises at least one protective agent selected from the group consisting of the “antacid” component and a protease inhibitor (e.g., soybean trypsin).
Claim 15 recites that none of the therapeutic active agent is in the external layer.
The Examiner submits that compositional limitations are taught as discussed above.
As to the structural limitations, Ranklove also teaches a core/layer(s) structure (see e.g., claim 20 and ¶[0175]-[0179]).  Paragraph [0197], for instance, teaches that the inner core component of the dosage form may contain the active substance (i.e., PTH), that it may be in the form of a tablet, and that those instances where it is, the pharmaceutical composition is presented in the form of a single unit composition.  What this clearly conveys to the skilled artisan are the limitations recited in claim 15.  Therein, if the active PTH is sequestered in the core of the dosage form, then it is not located within any of the outer layers of the tablet.
Paragraph [0092] additionally discloses that compositions designed to release PTH small intestine are designed to have a lag time (i.e. a time-period after administration wherein release of PTH is substantially avoided) corresponding to approximately 30-90 minutes after 
Paragraph [0015], discussed above, is considered to teach the option of instant claim 14 whereby the external layer of the dosage form contains a calcium-containing compound.  Therein, it is taught that the dosage form will release calcium ahead of the PTH active in the stomach is delayed in its release to the small intestine.  The molar equivalent amounts of such calcium-containing compounds are again taught in ¶[0065] and ¶[0066].
The Examiner additionally notes that teachings directed to the time-controlled layer that surrounds the inner core (see e.g., ¶[0177]) are taught as comprising an effervescent agent and that such an agent is typically selected from alkali metal carbonates and alkaline earth metal carbonates.  See ¶[0220].  Alkaline earth metals are a group of elements on the Periodic Table known in the art as including both calcium and magnesium.  As such, the Examiner respectfully submits that the foregoing disclosures by Ranklove guide the ordinarily skilled artisan to not only pair calcium-containing compounds with PTH to improve its absorption, but also teach that the compound may be present in a layer of the dosage form independent from and released more readily from the PTH active core.
The foregoing is considered to teach and suggest the limitations recited in claims 14, 15, and 17-20.
The compositional limitations recited in claim 16 are discussed above, notably as the reference clearly presents the strategy of protecting the PTH-active against enzymatic degradation by employing an enzyme inhibitor.  See ¶[0038].

Despite this perceived deficiency, the Examiner submits that a person of ordinary skill in the art at the time of the filed invention would have been motivated to locate the trypsin inhibitor to an external layer of the dosage form.  What is inarguably disclosed by the reference is that the purpose of such compounds is to deactivate those proteases or enzymes residing in the GI tract that would degrade the PTH-agent to be absorbed.
Thus, with this guidance and knowledge in hand, the Examiner concludes that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.





Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615